Citation Nr: 0522666	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  98-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) in the Army National Guard from April to December 
1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
which determined that service connection was not established 
for the claimed bilateral foot disorder.  In a November 2001 
decision, the Board determined that service connection was 
not warranted for bilateral flat feet.  The appellant 
appealed the November 2001 decision to the United States 
Court of Appeals for Veterans Claims (Court).

In October 2002, the Court issued an order vacating and 
remanding the case to the Board for further proceedings.  The 
Board remanded the case in July 2004 to comply with Veterans 
Claims Assistance Act of 2000 (VCAA).  The case has been 
returned for review by the Board.


FINDINGS OF FACT

1.  Flat feet preexisted the appellant's ACDUTRA as 
demonstrated by clinical findings in the service and the post 
service medical records, and medical opinions.

2.  The preservice flat feet did not increase in severity 
during ACDUTRA.


CONCLUSION OF LAW

Flat feet clearly and unmistakably preexisted the appellant's 
entry into ACDUTRA and were not aggravated by active service.  
38 U.S.C.A. §§ 101(2), 101(24), 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306, 4.57 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

An April 2004 letter satisfied all four VCAA notice 
requirements.  Additionally, a supplemental statement of the 
case in May 2005 readjudicated the claim after content-
compliant notice had been provided, and without "taint" 
from prior adjudications.  For this reason, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).    

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
The Board notes that a VA examination was conducted in 
February 2004.  The VA examiner examined the appellant in 
1999 and provided opinion regarding the etiology of the 
appellant's flat feet.  In the 2004 report the examiner 
suggested that another physician examine the appellant.  The 
Board notes that the appellant has been examined (July 2001) 
by another VA physician, as well as a private physician, who 
have both provided opinions regarding the etiology of the 
appellant's bilateral foot condition, therefore the Board 
will review the case.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

As noted, the appellant served on ACDUTRA from April to 
December 1977 in the Army National Guard of Maryland.

Service medical records show that flat feet were not found on 
the medical examination for enlistment into service in April 
1977.  On September 9, 1977, he was seen for complaints of 
painful feet and flat feet was diagnosed.  He was referred 
for podiatry consultation.  A podiatry consultation on 
September 9 reveals that he was issued arch supports for flat 
feet.  On September 21, 1977, he was again seen for painful 
feet.  It was noted that he had arch supports.  He was 
referred for podiatry consultation.  A podiatry consultation 
on September 21 indicates the appellant was in his third week 
of basic training.  Mild pes planus and short Achilles 
tendons were the impressions.

VA and private medical reports show that the appellant was 
treated and evaluated for foot problems in the 1990's and 
2001.  The more pertinent medical reports are discussed 
below.

On a VA Form 21-4142, received in 1997, the appellant 
reported being treated for flat feet since 1993.

A private medical report dated in September 1997 reveals that 
the appellant had been referred for podiatry consultation by 
his treating physician for bilateral foot and posterior ankle 
pain.  The appellant complained of severe pain especially 
with walking.  He gave a history of treatment for flat feet 
in service.  Stance evaluation showed his medial longitudinal 
arch height was within normal limits.  Both of his heels 
failed to purchase the ground.  There was bilateral plantar 
fascia and dorsal talonavicular joint line tenderness.  The 
diagnostic impression was severe gastrosoleus equinus/tendo 
Achilles contracture with foot pain.  He was recommended for 
a total body biomechanical examination with consideration of 
tendo-Achilles lengthening that could most appropriately be 
received through an orthopedic surgeon.

A private medical report shows that the appellant underwent 
orthopedic evaluation of his feet and ankles in October 1997.  
He gave a history of flat feet in the past.  Examination of 
the feet while standing revealed mild valgus to the heel and 
some flattening of the longitudinal arches on both sides.  
There was not a supination or abduction deformity of the 
forefoot.  Posterior tibial tendon strength was 5/5 and he 
was able to toe rise and the heel did swing back in a varus 
direction.  The impressions were limb-girdle muscular 
dystrophy, and mild gastrosoleus equinus contracture.

The appellant underwent a VA medical examination of his feet 
in November 1999.  He gave a history of pain in his feet and 
flat feet in service, and that he was issued arch supports.  
He reported that the arch supports did not help.  He was 
unable to stand on his toes.  There was poor muscle power 
present, bilaterally.  He was unable to do heel, toe, or 
supination gait, bilaterally.  There was a formed arch 
present on his foot when he was non weight bearing, however, 
when he stood up, there was moderate pronation on stance 
present.  There was a non reducible equinus present on his 
feet, bilaterally.  That is, there was less than 10 degrees 
of dorsiflexion of the foot on the ankle present, 
bilaterally, with the knee extended and with the knee flexed.  
X-rays of the feet showed minimal decrease in the plantar 
arch of both feet.  The diagnoses were pes planus and equinus 
condition.  The examiner opined that both conditions existed 
prior to the appellant's entry into service.  He was 
uncertain as to whether or not the conditions had been 
activated by military service.  The examiner opined that the 
conditions were probably caused by muscular dystrophy that 
was then in its early stages and definitely not related to 
military service.

An addendum dated in March 2001, to the report of the 
November 1999 VA medical examination was prepared by the 
examiner who conducted that examination.  The physician 
reported that his comments in the report of the November 1999 
examination regarding the possibly of activation in military 
service should have been possibly aggravated by military 
service.  The examiner was uncertain as to whether or not 
there was any temporary or permanent aggravation of the 
appellant's flat feet in service.  He opined after reviewing 
the medical evidence in the claims folder that the 
appellant's flat feet had to be present prior to his entry 
into service based on the findings in the service medical 
records.  The examiner recommended the appellant for another 
examination in order to obtain the opinion of another 
physician as to whether or not the preservice flat feet were 
permanently aggravated by active service.

The appellant underwent VA examination of his feet in July 
2001.  The examiner reviewed the evidence in the appellant's 
claims folder.  The impressions were mild pes planus, 
bilaterally; moderate heel cord shortening, bilaterally; and 
muscular dystrophy.  The examiner opined that the flat feet 
and the short heel cord condition did not develop during 
military service and did not develop as a result of 
activities in military service.  He opined that those 
conditions were congenital or developmental and were present, 
but not noted, prior to the appellant entering military 
service.  The opinions were based on the findings in the 
service medical records that described a mild degree of pes 
planus and tight heel cords.  The examiner noted that it 
would not be possible for those conditions to have developed 
over a three-week period, and had to be present for a least 
several years.  The examiner also opined that there was no 
evidence of any significant change in the degree of flat feet 
from the time of the first description to the time of this 
examination.  Both the original examiners in 1977 and this 
examiner found a mild degree of pes planus.  The examiner 
noted that the private medical report of the appellant's 
examination in October 1997 did not indicate any degree of 
pes planus present, and the examiner disagreed with the 
findings of moderate amount of pronation noted in the report 
of the November 1999 VA medical examination.  The examiner 
indicated that the cause of the appellant's foot pain in 
service was unknown, but opined that it was not due to the 
pes planus.

A private physician in February 2004 reviewed the record and 
examined the appellant.  The diagnostic assessment was severe 
collapsing pes valgo planus, posterior tibial dysfunction, 
and gastrosoleus, bilaterally.  The physician noted that 
there was no sign of hyperpronatory flatfoot prior to 
induction into service.  However, on medical examination 
prior to service discharge findings consistent with 
hyperpronatory feet were found.  The examiner reported that 
it was highly unlikely that the appellant's previous position 
for hyperpronatory foot type was expressed within the period 
of his enlistment in service.  It was also likely that the 
rigors of military training severely exacerbated what was 
most likely a subclinical situation.  

The Board notes that this physician's initial evaluation 
report indicated that it was unlikely that the rigors of 
military training severely exacerbated what was most likely a 
subclinical situation.  However, the appellant's 
representative indicated that this was a typographical error 
and submitted a corrected copy.   

A VA examination was conducted in September 2004.  The 
examiner reported the appellant's service and medical 
history.  The examiner commented that he did not believe that 
three months of service could cause the development of flat 
feet.  He was unable to estimate as to what percentage 
military service disabled him but noted that flat feet do not 
cause the symptoms described by the appellant by constantly 
moving his feet up and down.  He indicated that he agreed 
with the initial statement of the private physician, in that, 
it was highly unlikely that the rigors of military training 
severely exacerbated the subclinical condition.  Further, he 
may have mildly exacerbated his condition.  He believed that 
that the appellant may have had subacute muscular dystrophy 
at that time.  He also suggested that another impartial 
practitioner examine him.  The diagnoses were pes planus with 
an equinus condition, bilaterally and muscular dystrophy.  

Relevant laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131.  

The appellant is not a "veteran" because he served on ACDUTRA 
only, 38 C.F.R. §§ 3.1(d), 3.6, and is not entitled to the 
presumption of soundness at enlistment, 38 U.S.C.A. §§ 1111, 
1131, 1137 or the presumption of service incurrence of 
certain chronic diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137.  See Paulson v. Brown, 7 Vet. App. 466 (1995).

When a claim is based on a period of ACDUTRA, there must be 
evidence that the individual concerned died or became 
disabled during the period of active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  See 38 U.S.C. §§ 101(2), 101(24), 1110; 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  In the 
absence of such evidence, the period of active duty for 
training would not qualify as "active military, naval, or air 
service" and the claimant would not achieve veteran status 
for purposes of that claim.  Harris v. West, 13 Vet. App. 509 
(2000).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

However, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation. Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.



When evaluating a flat foot condition it is essential to make 
an initial distinction between bilateral flat foot as a 
congenital or as an acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormality that is 
not compensable.  In the acquired condition, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  In the absence of 
trauma or other definite evidence of aggravation, service 
connection is not in order for pes cavus that is typically 
congenital or juvenile disease.  38 C.F.R. § 4.57.

Finally, the Board must determine whether the evidence 
supports the claims or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claims, in which 
case service connection must be denied.  38 C.F.R. § 3.102 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Analysis

The service medical records show that the appellant underwent 
a medical examination for enlistment into service in April 
1977 and that flat feet were not found.  The service medical 
records show that the appellant was seen for painful feet in 
September 1977 and that mild pes planus (flat feet) was 
found.  The appellant underwent VA medical examinations in 
November 1999 and July 2001, and the examiners who conducted 
those examinations concluded that the appellant's flat feet 
preexisted his entry into active service based on clinical 
findings in the service medical records.  The examiner who 
conducted the July 2001 VA examination opined that the 
appellant's flat feet were congenital or developmental in 
origin and were not incurred in service.  This examiner also 
noted that based on the clinical findings in the service 
medical records that revealed a mild degree of pes planus, it 
would not be possible for that condition to have developed in 
the appellant's short period of service and had to have been 
present for several years.  After consideration of all the 
evidence, the Board finds that the overall evidence clearly 
and unmistakably shows that the appellant had flat feet prior 
to entry into service.

Congenital or developmental flat foot is not a disease or 
injury for VA compensation purposes. 38 C.F.R. §§ 3.303(c), 
4.57.  However, service connection may be granted for any 
permanent increase in the severity of congenital or 
developmental flat feet due to service.  The question now for 
the Board to decide is whether the appellant's preservice 
flat feet increased in severity during service.  As shown 
above, the record contains opinions as to the etiological 
relationship between the appellant's pes planus and military 
service.  The Board must analyze the credibility and 
probative value of the evidence, account for the evidence, 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The service medical records reveal the presence of mild flat 
feet and the private medical report of his examination in 
October 1997 does not show any degree of flat feet at that 
time.  The Board has considered the provisions of 38 C.F.R. § 
4.57 in evaluating the severity of the appellant's flat feet 
in service, but the overall evidence indicates that the 
appellant's flat feet are either mild or essentially 
asymptomatic.  While the examiner who conducted the November 
1999 VA medical examination found a moderate amount of 
pronation, this finding is not supported by the evidence as a 
whole and was contradicted by the examiner who conducted the 
July 2001 VA examination.  

In this case, two medical opinions appear to indicate that 
the appellant's bilateral foot disability was not permanently 
aggravated by military training.  On the other hand, the 
private physician concluded that military training aggravated 
the pre-existing bilateral foot disability.  

After a review of the claims folder, the Board finds the 
statements of the private physician less than persuasive in 
light of the overall record.  He only provides general 
statements and conclusions which at best are conjectural in 
nature.  He provided no clinical data or other rationale to 
support his opinion.  His opinion, without supporting 
clinical data or other rationale, is simply too speculative 
to provide the degree of certainty required for service 
connection.

Furthermore, the objective evidence of record is against his 
conclusion.  There is no evidence of continuing treatment for 
his flat feet after service discharge.  The earliest evidence 
of any post service treatment regarding his feet is in 1997, 
some 20 years subsequent to service discharge.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (appellant failed to 
provide evidence of continuity of symptomatology of low back 
condition).  Still further, the VA examiner in 2001 diagnosed 
mild pes planus, which is consistent with the inservice 
diagnosis.  This would tend to support the supposition that 
the appellant's feet were not permanently aggravated during 
service.  

The Board places greater weight on the report of the VA 
physicians' statements, due to the thorough review of the 
appellant's medical history, their discussion of the 
veteran's symptoms, and their expertise.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993).  The VA examiner in September 2004 
thoroughly considered the statements of the private physician 
and possibility of the appellant's flat feet being related to 
service, and rejected it based upon reasonable medical 
principles supported by the objective evidence.  

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
appellant's flat feet were permanently worsened during his 
short period of ACDUTRA.  The Board finds that the evidence 
clearly and unmistakably shows that the appellant's flat feet 
existed prior to his entry into service and that the 
preponderance of the evidence shows that this preservice 
condition did not permanently increase in severity during 
service.  Hence, the preponderance of the evidence is against 
the claim for service connection for flat feet, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for flat feet is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


